DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 as filed April 27, 2020 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth the phrase “when a substituent is present in the above groups” in line 9.  It is unclear if  “the above groups” only refers to R, R1, R2 and R3 or if other groups shown “above” within Formula 1 are included (i.e., the core heterocyclic group and/or “L” group). Clarification and/or correction are required.  




Allowable Subject Matter
Claims 1-15 as presently presented appear to comprise allowable subject matter with regard to a search of the prior art; however, the claims are currently rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, B. J., & Groziak, M. P. (2016). Recent developments in the chemistry of boron heterocycles. Advances in Heterocyclic Chemistry, 118, 47-90 discusses boron and nitrogen containing heterocycles.

Campbell, P. G., Marwitz, A. J., & Liu, S. Y. (2012). Recent advances in azaborine chemistry. Angewandte Chemie International Edition, 51(25), 6074-6092 discusses boron and nitrogen containing heterocycles.

Bell et al., Dyes and Pigments, 141, (2017), pages 83-92 describes boron-based TADF-type emitters for OLEDs.

CN 110305149 A (publication date 10/2019) describes thermally activated fluorescent material that is a boron-containing and nitrogen-containing heterocycle (see title and Formula I).

WO 2014/025424 A2 (publication date 2/2014) is directed to boron-nitrogen-containing acene compounds (see title).

CN 110003255 A (publication date 7/12/2019) is directed to heterocyclic compounds containing boron and nitrogen for use as light emitting material in an electroluminescent device (see title, abstract, and formula I).

The references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786